Drinker Biddle & Reath LLP One Logan Square Suite 2000 Philadelphia, PA 19103-6996 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com April 1, 2013 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: FEG Absolute Access Fund LLC (811-22454) Ladies and Gentlemen: Filed herewith electronically via EDGAR is an amendment to the registration statement on Form N-2 (the “Registration Statement”) of FEG Absolute Access Fund LLC (the “Registrant”).The Registration Statement is being filed pursuant to the Investment Company Act of 1940, as amended, and the applicable rules thereunder.The purpose of this amendment is to reflect the unitization of the limited liability company interests offered by the Registrant and to make other non-material changes. Questions and comments may be directed to the undersigned at (215) 988-3328. Very truly yours, /s/ Andrew E. Seaberg Andrew E. Seaberg
